Per Curiam.
Proceedings brought to enjoin the enforcement of special assessments for a storm sewer were dismissed on demurrer. As the allegations of the bill of complaint are a sufficient basis for evidence upon the fundamental question of whether complainant’s specified property is or could be at all benefited by the construction of the storm sewer, the bill is not without equity and should not have been dismissed on demurrer.
Reversed for further proceedings.
Taylor, Whitfield, Ellis and West,-J. J.,'concur.-
Browne, C. J., not .participating.